DETAILED ACTION
Claims 1-5, 7-10, 12-15, and 17 were rejected in the Office Action mailed 12/22/2021. 
Applicant filed a response, amended claims 1 and 17, and cancelled claim 7 on 01/13/2022. 
Claims 1-5, 8-10, 12-15, and 17-23 are pending, of which claims 18-23 are withdrawn. 
Claims 1-5, 8-10, 12-15, and 17 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shields et al. (US 2013/0337219) (Shields).
Regarding claims 1, 12, and 14-15 
Shields teaches a panel including a core layer 202, one or more first reinforcement layers 204, one or more second reinforcement layers 206, and one or more third reinforcement layers 208. The one or more first reinforcement layers include randomly chopped carbon or glass fibers that impart stiffness to the panel in all directions. The one or more second and third reinforcement layers include unidirectional aramid fibers that impart stiffness to the panel in only one direction. The unidirectional fibers of the second reinforcement layers 206 are angularly displaced from the unidirectional fibers of the third reinforcement layers 208. See, e.g.,  abstract, paragraphs [0003], [0032-0033], and [0036-0037], claims 1 and 8, and FIG. 2A. As shown in FIG. 2A, the second reinforcement layers 206 and the third reinforcement layers 208 comprise four layers that are angularly displaced by at least 15 degrees between successive layers. The unidirectional aramid fibers of the second and third reinforcement layers 206 and 208 inherently possess a length and diameter. 
Given that Shields discloses the panel that overlaps the presently claimed stack, including one or more first reinforcement layers comprising randomly chopped carbon or glass fibers and one or more second and third reinforcement layers comprising unidirectional aramid fibers, it therefore would be obvious to one of ordinary skill in the art, to use the one or more first reinforcement layers comprising randomly chopped carbon or glass fibers and one or more second and third reinforcement layers comprising unidirectional aramid fibers, which is both disclosed by Shields and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
Although Shields does not disclose the amount of unidirectional aramid fibers in the panel as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to vary the amount of unidirectional aramid fibers in the panel, including over the amounts presently claimed, in order to provide sufficient stiffness in a first direction, and thereby arrive at the claimed invention.

Regarding claim 2
Given that Shields discloses the panel that overlaps the presently claimed stack, including one or more second and third reinforcement layers comprising unidirectional fibers comprising a combination or aramid fibers with carbon or glass fibers, it therefore would be obvious to one of ordinary skill in the art, to use unidirectional carbon or unidirectional glass fibers in combination with the unidirectional aramid fibers of the one or more first reinforcement layers, which is both disclosed by Shields and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

Claims 3-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shields et al. (US 2013/0337219) (Shields), as applied in claim 1 above, and further in view of Wadahara et al. (US 2010/0092770) (Wadahara).
Regarding claims 3-5 and 8
Shields teaches all of the limitations of claim 1 above, however does not explicitly teach the limitation regarding the unidirectional oriented fibers having a discontinuity along its length. 
With respect to the difference, Wadahara teaches a composite prepreg base which includes a raw prepreg base comprising a fiber sheet comprising discontinuous reinforcing fibers arranged in one direction and having a fiber length of 1-300 mm and a matrix resin impregnated into the fiber sheet. See, e.g., abstract and paragraph [0074] and FIG. 3. As shown in FIG. 3, the unidirectional fiber sheet includes a discontinuity in the length and the reinforcing fibers each have one or more discontinuities in the length.
As Wadahara expressly teaches, using discontinuous fibers allows for the formation of complicated shapes. Further, the discontinuous fibers lead to good molding properties (high followability, shape following characteristics and wide range of effective molding conditions). The discontinuous fibers makes it possible to produce complicated shapes. Paragraphs [0083-0084].
As Wadahara expressly teaches, the discontinuous reinforcing fibers preferably having a length in the range of 10 to 100 mm in view of flowability, maintaining mechanical properties, and reinforcing effect. Paragraphs [0085-0086]
As Wadahara expressly teaches the discontinuous reinforcing fibers allow design of an FRP product having desired mechanical properties and prevents the generation of warp in a molded FRP. Paragraphs [0118], [0124-0125], and [0133-0134].
Wadahara and Shields are analogous art as they are both drawn to impregnated unidirectional oriented fibers. 
In light of the motivation as provided by Wadahara, it therefore would have been obvious to one of ordinary skill in the art to use discontinuous reinforcing fibers having a length in the range of 10 to 100 mm in the one or more second and third reinforcement layers of Shields, in order to allow the composite prepreg base to flow in the orientation direction of the reinforcing fibers and in view of flowability, maintaining mechanical properties, and reinforcing effect, and thereby arrive at the claimed invention. 
Further, although there is no disclosures on the linear extent of the discontinuities as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to vary the linear extent of the discontinuities, including over the range presently claimed, in order to achieve good molding properties (high followability, shape following characteristics and wide range of effective molding conditions).

Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shields et al. (US 2013/0337219) (Shields), as applied in claim 1 above, and further in view of Andrews et al. (US 2016/0185077) (Andrews)
Regarding claim 9
Shields teaches all of the limitations of claim 1 above, including the panel being used in a vehicle. Paragraphs [0003]. However, Shields does not explicitly teach the diameter of the unidirectional aramid fibers. 
With respect to the difference, Andrews teaches a composite material for interior panels for automobiles comprising supportive fiber layers on a top and bottom of the composite material. The supportive fiber layers comprise unidirectional aramid fibers. The unidirectional aramid fibers have a diameter from 6 to 24 microns.  See, e.g., abstract and paragraphs [0027-0030] and [0042]. 
Andrews and Shields are analogous art as they are both drawn to panels for automobiles comprising unidirectional fiber layers. 
In light of the disclosure of Andrews, it therefore would have been obvious to one of ordinary skill in the art to use unidirectional aramid fibers having a diameter of 6 to 24 microns as the unidirectional aramid fibers of Shields, in order to produce a layer of unidirectional aramid fibers for a panel for an automobile with predictable success as Andrews teaches 6 to 24 microns is a suitable diameter for unidirectional aramid fibers in a unidirectional fiber layer for a panel for an automobile, and thereby arrive at the claimed invention. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shields et al. (US 2013/0337219) (Shields), as applied in claim 1 above, and further in view of Horigome et al. (US 2008/0318000) (Horigome).
Regarding claim 10
Shields teaches all of the limitations of claim 1 above. However, Shields does not explicitly teach the panel including a retainer line along its length. 
Horigome teaches a lightweight sandwich panel comprising a plurality of unidirectional fiber bodies on the upper and lower surface of a core. The plurality of unidirectional fiber bodies are angularly displaced form each other and stitched together using a stitching yarn. The stitching yarn prevents delamination and misalignment of the unidirectional fiber bodies. See, e.g., abstract and paragraphs [0007], [0026], and [0045] and FIG. 3. As shown in FIG. 3, the stitching yarn stitches the unidirectional fiber bodies together along a fiber direction of the unidirectional fiber body, i.e., along the length. As Horigome expressly teaches, the unidirectional fiber bodies stitched together by the stitching yarn exhibits excellent shear strength and good flexural strength, without the resin content of the laminating material being dramatically increased. The stitching yarn provides the panel lightness of weight,  prevents delamination, and improved stiffness. Paragraph [0046-0047] and [0054-0055].
Horigome and Shields are analogous art as they are both drawn to panels. 
In light of the motivation as provided by Horigome, it therefore would have been obvious to one of ordinary skill in the art to stitch the plurality of unidirectional fiber layers on the upper and lower surface of the core of the panel of Shields with a stitching yarn, in order to prevent delamination and misalignment of the unidirectional fiber layers as well as provide the panel lightness of weight, improved stiffness, and improve flexural and shear strength, and thereby arrive at the claimed invention. 

	
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shields et al. (US 2013/0337219) (Shields), as applied in claim 1 above, and further in view of Tsuchiya et al. (JP 2015030950A) (Tsuchiya). 
The Examiner has provided machine translations of Tsuchiya. The citation of the prior art in this rejection refers to the machine translation. 
Regarding claim 13
Shields teaches all of the limitation of claim 1 above, however does not explicitly teach the two oriented layers B and B’ define a central mirror plane. 
With respect to the difference, Tsuchiya teaches a stitch base material having excellent morphological stability and shapeability. The stitch base material includes three reinforcing fiber sheets 2 in which a plurality of reinforcing fiber threads are arranged in parallel with each other. The orientation angles of the reinforcing fibers in the first outer sheet 2A and the second outer sheet 2C forming the outer layer are set in the same direction, therefore forming a mirror-symmetrical with respect to the central surface in the thickness direction. Paragraphs [0017],  [0019], and [0042] and FIGs. 1 and 4.
As Tsuchiya expressly teaches, the mirror-symmetry of the first outer sheet and second outer sheet allows the molded product to have excellent morphological stability and shapeability, without causing warpage even when impregnated with a resin and cured, and with high dimensional accuracy. Paragraphs [0027] and [0043]. 
	Tsuchiya and Shields are analogous art as they are both drawn impregnated unidirectional fiber layers. 
	In light of the motivation as provided by Tsuchiya, it therefore would have been obvious to one of ordinary skill in the art to ensure the one or more second and third reinforcement layers of Shields define a central mirror plane, in order to produce a panel having excellent morphological stability, shapeability, and high dimensional accuracy, without causing warpage even when impregnated with an encapsulating material, and thereby arrive at the claimed invention. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shields et al. (US 2013/0337219) (Shields), as applied in claim 1 above, and further in view of Restuccia et al. (US 2012/0164907) (Restuccia).
Regarding claim 17
	Shields teaches all of the limitations of claim 1 above, including the panel being used in a vehicle. Paragraph [0003]. However, Shields does not explicitly teach the sheetlike composite material further comprising filler. 
	With respect to the difference, Restuccia teaches a composite material including an interleaf layer of at least two layers of a nonwoven material, wherein the interleaf layer further comprises filler. See, e.g., abstract and paragraph [0019]. Restuccia further teaches filler such as graphite and boron nitride are added to the nonwoven material to improve its properties. Paragraph [0097]. 
	Restuccia and Shields are analogous art as they are both drawn to stacked nonwoven material for use in automotive interiors.
	In light of the disclosure of Restuccia, it therefore would have been obvious to one of ordinary skill in the art to add filler of graphite or boron nitride to the interleaf layer of Shields, in order to improve its properties, and thereby arrive at the claimed invention.

Response to Arguments
In view of the amendment to the claims, the previous claim objection is withdrawn. 
In view of the amendment to claim 1, it is agreed the previously relied upon reference Baser et al. fails to teach the nonwoven individual thermoplastic fibers as discussed on page 8 of the remarks filed 01/13/2022. Therefore, the previous 35 U.S.C. 103 rejection is withdrawn. However, the amendment necessitates a new set of rejections, as set forth above. 
Applicant’s remarks filed 01/813/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
	
Conclusion
Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598. The examiner can normally be reached Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        

/C.X.N./Examiner, Art Unit 1789